Citation Nr: 1027234	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for hepatitis 
C, and if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for diabetes 
mellitus, and if so, whether the reopened claim may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July and November 2008 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Veteran testified at an RO formal hearing in June 2008 and at 
a hearing via videoconference before the undersigned Veterans Law 
Judge in May 2010. Transcripts of those proceedings have been 
associated with the Veteran's claims file.

Pursuant to the Veteran and his representative's request during 
his Board hearing, the undersigned Veterans Law Judge agreed to 
hold the Veteran's record open for 30 days after his hearing to 
allow for submission of medical evidence that the Veteran 
intended to procure.  During the hearing, the Veteran's 
representative expressed his intent to attach an accompanying 
waiver of initial RO adjudication to this evidence that would be 
submitted directly to the Board.  In June 2010, the Board 
received a faxed statement from the Veteran chronicling his 
unsuccessful attempts to procure this information, along with his 
statements regarding what the unavailable medical evidence would 
show.  While this statement was not submitted with an 
accompanying waiver, the Board concludes that the hearing 
testimony indicating the Veteran's intent to waive any initial RO 
review and submit this evidence directly to the Board is 
sufficient to allow the Board to review the evidence in 
conjunction with this appeal.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's service connection claims for 
hepatitis C and diabetes mellitus has been received.  However, 
the Board has determined that further development is warranted 
before the reopened claims may be adjudicated.  Accordingly, 
these issues are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for further 
development before the claims are readjudicated.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  In a decision issued in April 2006, the RO denied service 
connection for hepatitis C and diabetes mellitus.  Following 
receipt of notification of this determination, the Veteran did 
not timely perfect an appeal, and the decision became final.

2.  Evidence received since the prior denial includes a September 
2008 VA treatment record from the Veteran's treating VA 
gastroenterologist stating that the Veteran most likely 
contracted hepatitis C from an in-service blood transfusion, and 
that his diabetes mellitus may be affected by his hepatitis C. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for 
hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the 
reopening of the Veteran's service connection claims, the Board 
is granting the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

New and Material Evidence

In April 2006, the RO denied service connection for hepatitis C 
and diabetes mellitus, and this decision became final after the 
Veteran failed to perfect a timely substantive appeal.  However, 
a previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran's claims were originally denied because the evidence 
failed to show that the Veteran's claimed disabilities either 
began in or were otherwise related to service.  The evidence 
submitted since the time of the previous service connection 
denial includes a September 2008 VA treatment record submitted by 
the Veteran, which includes his gastroenterologist's statement 
that the Veteran's hepatitis C is most likely related to service 
(from a blood transfusion) and the physician's recommendation 
that the Veteran reapply for service connection.  The treatment 
record also reflects the physician's statement that the Veteran's 
diabetes mellitus may be affected by his hepatitis C.  

The Board finds that this evidence, which provides a link between 
the Veteran's hepatitis C and service and between his diabetes 
mellitus and a service-related disability, relates to previously 
unestablished facts necessary to substantiate the Veteran's 
claims and therefore serves as a basis to reopen the claims.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992) (evidence is 
presumed credible for the limited purpose of determining its 
materiality).  Accordingly, this evidence is considered both new 
and material, and the Veteran's hepatitis C and diabetes mellitus 
service connection claims are therefore reopened.  


ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for hepatitis C is 
reopened, and to this extent the Veteran's appeal is granted. 

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for diabetes mellitus 
is reopened, and to this extent the Veteran's appeal is granted. 


REMAND

After reviewing all of the evidence of record, the Board 
determines that further evidentiary development is warranted 
before the Veteran's reopened claims may be adjudicated on their 
merits.

Turning first to the Veteran's hepatitis C service connection 
claim, the Veteran posits that he developed hepatitis C secondary 
to a blood transfusion performed during his in-service lung 
surgery or as secondary to his inoculation via multi-use jet gun 
injectors, as he is unaware of any other hepatitis C risk factors 
in his medical history.  Indeed, a review of the Veteran's claims 
file fails to reflect evidence of any other reported hepatitis C 
risk factors.

The Veteran's service treatment and hospitalization records 
reflect that he underwent surgery for removal of a lung mass 
(described as a large causetal mass with involvement of the 
thymus gland) in March 1981, which involved wire suturing of his 
sternum.  While there is a narrative summary of the Veteran's 
related hospital course of record, a detailed operative report is 
not of record.  Nevertheless, the Veteran's surgery was 
apparently quite invasive, as evidenced by the Veteran's own 
reports, the scar noted at separation, and photographs of the 
Veteran's scar associated with his claims file.

The first hepatitis C diagnosis of record is in June 2005, 
although the Veteran reports being rejected as a blood donor in 
1989 due to evidence he had hepatitis C.  The 2005 diagnosis is 
reflected in an October 2008 letter from one of the Veteran's 
private treating physicians.  This letter reflects that 
physician's opinion that multi-use gun injectors can be a 
plausible cause of hepatitis C transmission.  Additionally, as 
referenced above, a September 2008 VA treatment record contains a 
statement by the Veteran's treating VA gastroenterologist that 
the Veteran's hepatitis C is most likely attributable to the 
Veteran's in-service surgery, noting that the Veteran almost 
certainly received a blood transfusion during that surgery.  It 
is unclear whether this statement reflects the VA physician's 
opinion that the nature of the Veteran's in-service surgery is 
such that he would "almost certainly" have received a blood 
product transfusion, or if it is a transcription of the Veteran's 
report that he is almost certain that he received a blood 
transfusion during his in-service surgery.  

As the Veteran's service treatment and hospitalization records do 
not appear to include a full operative report, it is unclear 
whether the Veteran did indeed receive a blood transfusion during 
his in-service operation, and the Veteran's various reports of 
record seem to indicate that he himself is uncertain whether he 
received a blood transfusion in conjunction with his in-service 
surgery.   (For example, the October 2008 letter from one of the 
Veteran's treating physician's reflects the Veteran's statement 
that he could not recall whether he received a blood transfusion 
in conjunction with his 1981 surgery.)  

Accordingly, the Board concludes that a VA medical opinion should 
be obtained in order to determine whether the nature of the 
Veteran's in-service surgery, as reflected by his in-service 
treatment and hospitalization reports, suggest that the Veteran 
did indeed receive a blood transfusion during his surgery, and if 
so, whether it is as likely as not that the Veteran contracted 
hepatitis C as the result of this blood transfusion.  Moreover, 
as the Veteran's service treatment records reflect that he 
received multiple immunizations during service, reportedly via a 
multi-use jet gun injector, the examiner should also opine 
whether it is as likely as not that the Veteran contracted his 
current hepatitis C as the result of his in-service 
immunizations.  

Regarding the Veteran's diabetes mellitus service connection 
claim, the Veteran is currently diagnosed with diabetes mellitus 
(diagnosed in 2004), as reflected by his recent medical treatment 
of record.  Furthermore, the Veteran contends that his treating 
physicians have informed him that there is a relationship between 
his hepatitis C and diabetes mellitus, and as referenced earlier, 
a September 2008 VA treatment record reflects the Veteran's 
treating VA gastroenterologist's opinion that his diabetes 
mellitus may be affected by his hepatitis C.  Accordingly, the 
Board finds that a medical opinion regarding the potential 
relationship between the Veteran's currently-diagnosed hepatitis 
C and his diabetes mellitus, to include consideration of theories 
of secondary causation and aggravation, should be obtained, as 
well.  The opinion should also address a theory of direct service 
connection, as VA is obligated to consider a theory of direct 
entitlement, as well.

The Board further notes that while the Veteran has submitted the 
aforementioned September 2008 VA treatment record, the last VA 
treatment records obtained by the RO are dated in August 1987.  
Accordingly, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).
 
Furthermore, at his Board hearing, the Veteran testified that he 
received treatment as a military dependant shortly after his 
discharge from service, which included treatment for 
appendicitis.  As these records may reflect laboratory findings 
and other assessments of the Veteran's health soon after his 
discharge from active service, they may be relevant to the 
service connection issues on appeal, and should therefore be 
obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment 
records from October 1987 to the present.

2.  Attempt to obtain from the repository of 
such records, the Veteran's treatment records 
as a military dependant of his then-spouse, 
(whose name is set out at page 11 of the 
Veteran's May 2010 hearing transcript), as he 
would have received during 1982-83 from the 
medical facilities from the U.S. Army 
Garrison Ansbach Katterbach Kaserne.  

3.  Next, after the records sought have been 
obtained to the extent possible, provide the 
Veteran's claims file to an individual with 
the appropriate expertise for an opinion as 
to the nature and etiology of the Veteran's 
hepatitis C and diabetes mellitus.  

As to hepatitis C, the claims folder should 
be reviewed, including the Veteran's March 
1981 hospital records, as well as records 
reflecting his multiple in-service 
immunizations.  The reviewer is then asked to 
opine whether the Veteran's in-service lung 
surgery as likely as not involved a blood 
transfusion or exposure to any other 
hepatitis C risk factors, and if so whether 
the Veteran's current hepatitis C is as 
likely as not related to that in-service 
hepatitis C risk factor.  The examiner is 
also asked to opine whether any currently-
diagnosed hepatitis C is as likely as not 
related to the Veteran's in-service 
immunizations, reportedly administered via a 
multi-use gun injector.

A complete rationale should also be provided 
for any opinion expressed.  If the reviewer 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

As to diabetes mellitus, the claims folder 
should be reviewed.  The reviewer is then 
asked to opine whether it is as likely as not 
that any currently diagnosed diabetes 
mellitus had its onset in or is otherwise 
related to service.  The examiner should also 
offer an opinion regarding the Veteran's 
claimed theory of entitlement, that his 
diabetes mellitus is related to his hepatitis 
C (as having been caused by it, or increased 
in severity because of it).  In that regard, 
the reviewer should consider the September 
2008 VA treatment record containing a 
notation that the Veteran's diabetes mellitus 
"may be affected" by his hepatitis C.  

A complete rationale should also be provided 
for any opinion expressed.  If the reviewer 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

If it is necessary to examine the Veteran to 
obtain the requested opinions, that should be 
arranged.  

4.  When the requested development has been 
completed, the claims should be 
readjudicated.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, the claims should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


